Citation Nr: 0944855	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-35 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by: Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant and C.H.




ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to April 
1973.  He was the recipient of numerous commendations, to 
include the Purple Heart.  The appellant is the Veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied service connection for cause of the Veteran's death.  
The RO issued a notice of the decision in March 2004, and the 
appellant timely filed a Notice of Disagreement (NOD) in 
August 2004.  Subsequently, in September 2005 the RO provided 
a Statement of the Case (SOC), and thereafter, in October 
2005, the appellant timely filed a substantive appeal.  The 
RO issued a Supplemental Statement of the Case (SSOC) in 
January 2006.

The appellant requested a Travel Board hearing on this 
matter, which was held in September 2006 where she and C.H. 
presented as witnesses before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

Also in September 2006, the appellant submitted a document 
relinquishing her right to have the RO consider, in the first 
instance, any additional evidence offered.  The Board accepts 
this as a valid waiver of initial RO consideration of new 
evidence submitted.  38 C.F.R. § 20.1304(c).

The Board notes that a review of the record reveals that the 
Veteran, approximately one month prior to his death, 
submitted a VA Form 21-4138 (Statement in Support of Claim, 
received by the RO on April 17, 2003), where he indicated his 
desire "to request special monthly compensation for aid & 
attendance," and "to request a re-evaluation for my service 
connected back condition."  Shortly after the submission of 
these claims, the Veteran died, and one month later in June 
2003, the appellant submitted her VA Form 21-534 (Application 
for Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including 
Death Compensation If Applicable).  On page 8 of this Form, 
the appellant requested that VA "consider [her] for DIC. . . 
. [p]lease advise me on this matter," and on other pages she 
crossed out sections relating to her net worth.  

According to 38 U.S.C.A. § 5101(b)(1), "[a] claim by a 
surviving spouse or child for compensation or dependency and 
indemnity compensation shall also be considered to be a claim 
for death pension and accrued benefits . . . ."  38 U.S.C.A. 
§ 5101(b)(1) (emphasis added); accord 38 C.F.R. § 3.152(b)(1) 
("A claim by a surviving spouse or child for compensation or 
dependency and indemnity compensation will also be considered 
to be a claim for death pension and accrued benefits . . . 
."); see Van Slack v. Brown, 5 Vet. App. 499, 500-01 (1993).  
As the United States Court of Appeals for Veterans Claims 
(Court) has held, this statute "does not give the Secretary 
an option; nor does it permit the Secretary to delve into the 
intent of the claimant; nor does it allow a claimant to make 
an election" as to whether or not a general DIC claim will 
also be construed as a claim for death pension and accrued 
benefits.  Isenhart v. Derwinski, 3 Vet. App. 177, 179 
(1992).  As a matter of law, therefore, a claim for DIC per 
se constitutes a claim for accrued benefits and a claim for 
death pension, thus obliging the Secretary to consider, 
adjudicate and resolve these issues.  See id., at 179-80.  

In addition, and relevant to the instant case, with respect 
to accrued benefits, 38 U.S.C.A. § 5121 provides that 
"[a]pplications for accrued benefits must be filed within 
one year after the date of [a veteran's] death," and 
requires that "[i]f a claimant's application is incomplete 
at the time it is originally submitted, the Secretary shall 
notify the claimant of the evidence necessary to complete the 
application."  38 U.S.C.A. § 5121(c).  If a claimant fails 
to provide such evidence within one year from the date of 
such notification by the Secretary, no accrued benefits may 
be paid.  38 U.S.C.A. § 5121(c).  Similarly, in relation to 
death pension benefits, 38 U.S.C.A. § 5103(a) requires the 
Secretary to notify a claimant if the application for DIC 
benefits is incomplete, and only if the claimant fails to 
provide the requested evidence within one year after the 
notice, may the Secretary deny such benefits.  See Isenhart, 
3 Vet. App. at 179.  

In the instant case, the RO, in a July 2003 letter, properly 
informed the appellant that it was "working on your claim 
for Dependency and Indemnity Compensation (DIC), Death 
Pension, and Accrued benefits, but need additional 
information and evidence."  This letter also correctly 
apprised the appellant that she could "take up to a year 
from the date of this letter to send us what we need."  The 
RO also described the type of evidence necessary to 
substantiate a claim for death pension benefits (to include 
evidence showing that the Veteran had qualifying active duty 
service, that the appellant had qualifying income and net 
worth, and that she remained unmarried).  Not having received 
a response from the appellant with the required evidence 
relating to death pension benefits, the RO properly could 
have refrained from awarding such benefits, as it did.  See 
March 2004 Notice of Decision (stating that "[w]e denied 
your claim for dependency and indemnity compensation (DIC), 
death pension and accrued benefits" and providing appellant 
notice of her appellate rights).    

With respect to the accrued benefits claim, however, the RO 
failed to offer any indication as to the type of evidence 
needed to substantiate this claim in its July 2003 letter.  
Instead, the RO merely stated that "[i]n support of your 
claim for accrued benefits, we will review the veteran's 
claim folder to determine whether we owed the veteran any 
money."  (Bold in original).  In the Board's view, such a 
statement likely does not constitute sufficient notice "of 
the evidence necessary to complete the application" for 
accrued benefits, as contemplated by 38 U.S.C.A. § 5121(c).  

Notwithstanding this observation, however, the Board notes 
that in its March 2004 notice of decision, the RO clearly 
indicated that it had considered and rejected the (implied) 
claim for accrued benefits, and, as noted above, it also 
apprised the appellant of her appellate rights with respect 
to this issue.  See March 2004 Notice of Decision (stating 
that "[w]e denied your claim for dependency and indemnity 
compensation (DIC), death pension and accrued benefits" and 
providing notice of appellate rights).  Despite the March 
2004 notification letter, however, the appellant only 
objected to the denial of service connection for cause of the 
Veteran's death in her timely-filed August 2004 NOD and 
October 2005 substantive appeal.  See October 2005 
Substantive Appeal; August 2004 NOD ("I disagree with the 
decision to deny DIC benefits based on my husband[']s death.  
I am submitting a letter from his primary care physician 
stating that he believes this was a major contributing factor 
in [the Veteran's] condition and cause of death.  I am also 
submitting research that I have done on the internet about 
the correlation between PTSD & heart disease. . . . I believe 
all of these problems contributed to his death."); see also 
February 2006 VA Form 646 (classifying the issue on appeal as 
"[s]ervice connection for cause of death").  Notably, also, 
is the fact that the appellant, at her September 2006 Travel 
Board hearing, affirmed that entitlement to cause of the 
Veteran's death existed as the sole issue on appeal, see 
Hearing Transcript at 2, and the fact that in a September 
2008 statement, she indicated that she had no additional 
evidence to submit in support of her claim.     

Thus, while the Board notes that the RO never explicitly 
discussed the issue of accrued benefits in its March 2004 
decision, it nonetheless put the appellant on notice that it 
had considered and rejected the (implied) claim for accrued 
benefits in its March 2004 notice of decision.  See Deshotel 
v. Nicholson, 457 F.3d 1258, 1261-62 (Fed. Cir. 2006) 
(holding that where a claimant "files more than one claim 
with the RO at the same time, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run."); 
Ingram v. Nicholson, 21 Vet. App. 232, 247 (2007) 
(determining that "an RO decision may constitute an 
adjudication of a claim where the RO decision addresses the 
claim in a manner sufficient for a claimant to deduce that 
the claim was adjudicated.").  Because the appellant did not 
timely object to the RO's determination that she was not 
entitled to accrued benefits after having received notice 
thereof, the decision became final, and therefore, the Board 
lacks jurisdiction to review it at this time.  See 38 
U.S.C.A. § 7105(c).     

The Board additionally comments that the appellant, at her 
Travel Board hearing, appears to have raised the issue of 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 
Hearing Transcript at 17-19.  The Board refers this matter to 
the RO for further action as needed.
 

FINDINGS OF FACT

1.	During his lifetime the Veteran was service connected for 
PTSD and a back disability; the Veteran died in May 2003 
and the Certificate of Death lists the cause of death as 
coronary artery disease due to (or as a consequence of) 
arteriosclerosis cardio vascular disease (ASCVD).

2.	The competent medical evidence of record weighs in favor 
of a finding that it is as least as likely as not that the 
Veteran's service connected PTSD chronically worsened and 
substantially contributed to his death-causing heart 
disease.


CONCLUSION OF LAW

Service connection for cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.312 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the appellant, finding that service connection for 
cause of the Veteran's death is warranted, and therefore, a 
further discussion of the VCAA duties is unnecessary at this 
time.  


II. Law & Regulations

a. Cause of Death
38 C.F.R. § 3.312 sets forth the provisions governing 
benefits relating to a veteran's cause of death.  38 C.F.R. 
§ 3.312.  Specifically, it states that "[t]he death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); accord Timberlake v. 
Gober, 14 Vet. App. 122, 127 (2000).  A service-connected 
disability "will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b); accord Timberlake, supra.  A contributory cause 
of death is a service-connected disability that is shown to 
have "contributed substantially or materially [to death]; 
that it combined to cause death; that it aided or lent 
assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1); accord Timberlake, supra.  Thus, "[i]t is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection," and a contributory cause of death is not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  
Determining a veteran's cause of death requires the 
"exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports."  
38 C.F.R. § 3.312(a).    

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A claimant 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual background
The appellant essentially maintains that the Veteran's 
service connected disabilities, to include PTSD, contributed 
substantially or materially to his death by chronically 
worsening his death-causing heart disease.  See Hearing 
Transcript at 2-3, 13, 17.  Throughout the pendency of this 
appeal, the appellant submitted numerous articles in support 
of her claim, which purport to link the occurrence of 
traumatic stress events to the subsequent development or 
aggravation of heart disease.   

During his lifetime, the Veteran was service connected for 
post-traumatic stress disorder (PTSD) and a low back 
disability, effective from December 1999 and December 1983 
respectively.  The veteran received a diagnosis of coronary 
artery disease with ongoing angina, as reflected in a July 
1997 VA examination report, and had hypertension, as first 
noted in February 1993 and again documented in a May 1999 
private medical record.  By way of a May 2001 decision, the 
RO determined that the Veteran's service connected 
disabilities qualified as permanently and totally disabling, 
effective from June 1999.  The Veteran passed away in May 
2003, and the Certificate of Death lists the cause of death 
as coronary artery disease due to (or as a consequence of) 
arteriosclerosis cardio vascular disease (ASCVD).

In September 2003, S.R., a VA nurse practitioner, offered her 
opinion with respect to the causal link, if any, between the 
Veteran's death-causing heart disease and his service 
connected PTSD; she indicated that she reviewed the claims 
file, to include the Veteran's service treatment records.  
S.R. noted that the veteran had a history of coronary artery 
disease and hypertension, as well as a past history of 
smoking until 1985.  She also observed that the Veteran 
received treatment for chronic back pain and PTSD.  S.R. 
commented that "[i]t appears from reading the records that 
the veteran's pain was more of an issue than was his post 
traumatic stress disorder," and further opined that "[a] 
review of the literature has shown that there is no direct 
relation to post traumatic stress disorder and coronary 
artery disease."  She concluded that the veteran's 
hypertension "is more likely the cause of his 
atherosclerotic heart disease," and that "[i]t is not at 
least as likely as not that the heart disease was secondary 
to the post traumatic stress disorder."   

As for other evidence of record, in a May 2003 letter, Dr. 
R.A., a private physician, documented that he served as the 
Veteran's attending physician and medical examiner.  He 
stated that he believed the Veteran's PTSD "to be a major 
contributing factor to his [atherosclerosis] . . . ."    

In addition, in October 2004, a VA physician, Dr. D.M., 
offered an opinion that "[t]he peer-reviewed medical 
literature has now recognized [PTSD] associated with heart 
attack."  He specifically cited to two articles, although 
these sources appear to address symptoms of PTSD occurring 
after a patient has experienced a myocardial infarction, 
rather than the inverse concept of PTSD causing or 
aggravating already existing heart disease.      

In August 2008, Dr. S.P. offered an expert medical opinion 
regarding the cause of the Veteran's death.  He indicated 
that he reviewed the available medical records, and noted 
that the Veteran suffered cardiac arrest and eventually died 
as a result of coronary artery disease due to 
arteriosclerotic cardiovascular disease.  As for the issue of 
whether the veteran's service connected PTSD (or medications 
taken for this disorder) likely caused or contributed 
substantially and materially to cause or chronically worsen 
the heart disease that directly resulted in his death, Dr. 
S.P. noted that "[t]he scientific relationship between 
'stress' (here used as a more general term, but certainly 
inclusive of diseases such as PTSD and depression) and heart 
disease has become progressively more secure over the last 20 
years."  He outlined the findings of numerous studies and 
noted that "[o]bservational studies have described increased 
occurrence of cardiac death in relationship to stress of 
natural disasters such as earthquakes (N Engl J Med. 1996; 
334: 413-419), and increased incidence of abnormal EKGs in 
Veterans with PTSD (Annals of Behavioral Medicine. 199; 21: 
227-234)."  He also observed that: 

"More recently, direct investigations have 
demonstrated that provoking stress in patients 
with and without preexisting heart disease can 
elicit cardiac ischemia (Lancet. 2000; 356: 310-
311, J Am Coll Cardiol, 2006; 47: 987-991), atrial 
fibrillation  (Circulation. 2004; 109: 1267-1271), 
and lower the threshold for malignant ventricular 
arrhythmias (Circulation. 2000; 101: 158-164).  
Finally, mental stress related ischemia has been 
associated with a higher mortality in patients 
with underlying coronary heart disease 
(Circulation. 2002; 105: 1780-1784).  These 
studies are only a sampling of a large body of 
literature linking mental stress (of which PTSD 
would be a specific form) and higher frequency and 
worse outcome in heart disease, particularly 
coronary artery disease."      

Dr. S.P. further observed that the Veteran had "significant 
'conventional' risk factors for coronary disease (prior 
smoking, a brother with bypass surgery at age 33, and 
hypertension)," and therefore, that "it cannot be stated 
that PTSD caused his coronary disease." (Emphasis added).  
He concluded, however, that "in my opinion, there is greater 
than a 50% chance that his PTSD contributed significantly by 
chronically worsening the disease that ultimately claimed his 
life."  Dr. S.P. then went on to offer his opinion that the 
veteran's service connected back disability and stress 
related thereto, less likely than not contributed 
significantly to his heart disease.     

b. Discussion
After a full review of the evidence, to include the competing 
competent medical opinions of record, the Board determines 
that the evidence weighs in favor of the appellant's claim 
for service connection for cause of the Veteran's death.  
With respect to S.R.'s September 2003 report, the Board 
recognizes she concluded, after reviewing the Veteran's 
records, that it was less likely than not that "the heart 
disease was secondary to the post traumatic stress 
disorder," which could weigh against the appellant's claim.  
The Board notes, however, that while this language employed 
by S.R. appears to offer an unfavorable opinion regarding 
whether the Veteran's service connected PTSD caused his heart 
disease, it does not appear to fully address the issue of 
whether his PTSD may have contributed substantially or 
materially to his death-causing heart disorder.  In this 
regard, the Board deems S.R.'s opinion to be incomplete or 
otherwise inadequate on this matter.  See e.g., Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (holding that "a 
medical opinion that [fails to] clearly address[] the 
relevant facts and medical science" is inadequate).  In 
addition, although S.R. indicated that she relied on a 
"review of the literature" to reach her conclusion that 
"there is no direct relation to post traumatic stress 
disorder and coronary artery disease," she neither cited to 
nor discussed the literature upon which she relied.  The 
Board notes that, in contrast, Dr. S.P.'s August 2008 opinion 
reflects a more thorough analysis (complete with review of 
the claims file) with the citation to and discussion of 
pertinent medical literature in support of his favorable 
opinion.  Moreover, Dr. S.P., unlike S.R., used clear 
language that specifically addressed, and favorably resolved, 
the issue of whether the Veteran's service connected PTSD 
likely contributed substantially or materially to his death-
causing heart disease.  In light of the distinct differences 
between these two opinions, the Board affords more probative 
weight to Dr. S.P.'s favorable medical opinion than S.R.'s 
unfavorable opinion.  See Cathell v. Brown, 8 Vet. App. 539, 
543(1996) (noting that "[i]t is the responsibility of the 
B[oard] . . . to assess the credibility and weight to be 
given to evidence"); Guerrieri v. Brown, 4 Vet. App. 467, 
471 (1993).          

The Board also comments that Dr. R.A.'s May 2003 letter, 
while thin on rationale or citation to pertinent medical 
studies, nonetheless further bolsters the appellant's claim 
in that offers an additional competent medical opinion, which 
affirmatively finds that the Veteran's PTSD constituted a 
"major contributing factor" to his death-causing heart 
disorder. 

As the evidence preponderates in favor of the appellant's 
claim for service connection for cause of the Veteran's 
death, the claim is granted. 



ORDER

Service connection for cause of the Veteran's death is 
granted.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


